DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 10, 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al (6,353,394).
Regarding claims 1, 9 and 12 Maeda discloses, 
 	A first sensor comprising a first emitter and a first receiver (note fig. 1, blocks 3 (light emitter and block 4 (light receiver), ; 
 	A second sensor comprising a second emitter and a second receiver (note fig. 1, block 5 and 20); 
 	Wherein the first sensor and the second sensor are arranged such that light beams generated by the first emitter and the second emitter form an angled cross formation (col.4 lines 54-57, input end, output end, light outputted and inputted and position between input and output ends, interpreted as cross formation);
 	A processor configured to: 
  	Identify whether at least one of the light beams does not reach an expected receiver of the first receiver or the second receiver (col.4 lines 43-47, examiner interprets amount of light as basis, could determine light beam reaches); and 
 	Provide an indication that an object is detected or that an object is not detected, based upon whether the at least one of the light beams does not reach the expected receiver (note col. 4, lines 43-47, determine whether a seat is occupies on the basis of the amount of light).

Regarding claim 2 Maeda discloses,
 	Wherein the first sensor, the second sensor, or both comprise a photoelectric sensor (note col. 4 lines 44-45, detecting device, examiner interprets as photoelectric sensor).

Regarding claim 3 Maeda discloses,
 	Wherein the photoelectric sensor comprises a through sensor (note fig. 1, blocks 3 and 4, sensor are opposite each other and col. 4 lines 41-43).

Regarding claim 8 Maeda discloses,
 	Wherein the object detection system is configured to detect an object that extends approximately 2-inches above a bottom of a seat (note fig. 1, sensor at the bottom).

Regarding claim 10 Maeda discloses,
 	A portion configured to attach with a seat frame (note fig. 1, blocks 3 and 4, shows portion attached with a seat of fig. 1, block 1).

Regarding claim 19 Maeda discloses,  
  	Wherein the object detection system comprises a processor configured to provide an indication of occupancy status of the entertainment attraction seat to a control system configured to perform actions based upon the occupancy status (note col. 4, lines 43-47, determine whether a seat is occupies on the basis of the amount of light as occupancy status).

Allowable Subject Matter
Claims 4-7, 11, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 4-7.  Regarding claims 4 and 11, prior art could not be found for the features, wherein the object detection system is disposed in a seat armrest.  These features in combination with other features could not be found in the prior art.  Claims 5-7 depend on claim 4.  Therefore are also allowable.  Regarding claim 13, prior art could not be found for the limitations  a first bracket disposed in a first armrest, the first bracket configured to support a portion of the sensors of the object detection system for the entertainment attraction seat.  These features in combination with other features could not be found in the prior art.  Claims 14-18 depend on claim 13.  Therefore, are also allowable.  Regarding claim 20, prior art could not be found for the features wherein the sensors are arranged, such that an emitter and receiver pair are in different horizontal and vertical positions in opposing armrests of the entertainment attraction seat.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.D.
March 23, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664